     Case 4:19-cv-00346-RSB-CLR Document 41 Filed 02/12/21 Page 1 of 1




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

HORACIO DELGADO CUEVAS,  )
                         )
            Plaintiff,   )
                         )
v.                       )                          CV419-346
                         )
GEORGIA-PACIFIC CONSUMER )
OPERATIONS LLC and OTIS  )
GREEN, JR.,              )
                         )
            Defendants.  )

                                ORDER

     The parties have notified the Court that discovery has not yet been

completed. Doc. 37. A telephonic status conference was conducted on

February 12, 2021, to discuss what discovery remains and the potential for

resolving this dispute through mediation. The parties are DIRECTED to

complete all remaining discovery by April 13, 2021.        The parties are

ORDERED to mediate the case no later than May 13, 2021.

     SO ORDERED, this 12th day of February, 2021.



                                  _______________________________
                                  ___________________
                                                   ___________
                                                   __       ________
                                  CHRISTOPHER
                                   CHRIST TOPHER L. RAY    Y
                                              STATE
                                  UNITED STATES   T S MAGISTRATE
                                                        MAGISTR      JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
